DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment received on 03/10/2021. 
Claims 1-20 have been cancelled.
Claims 21-35 have been added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,545,784. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.
US application 16/714,41
21. (New) A computer-implemented method of monitoring the alignment of geometric sensors arranged to scan objects moving along a flow path, wherein the geometric sensors include a first geometric sensor and a second geometric sensor, the method comprising: receiving a first set of profile data obtained by the first geometric sensor, and a reference set of profile data obtained by the second geometric sensor, for a first object, wherein the first set of profile data includes profile data for a first portion of the first object and the reference set of profile data 
22. (New) The method of claim 21, wherein determining the first offset value includes aligning the first set of profile data to the reference set of profile data based at least in part 
23. (New) The method of claim 21, wherein determining the correction value includes determining an average of a plurality of offset values stored in a first buffer, and the plurality of offset values includes the first offset value and additional offset values, and wherein the additional offset values represent translational and/or rotational differences of additional sets of profile data obtained by the first geometric sensor for additional objects relative to additional reference sets of profile data obtained by the second geometric sensor for the additional objects.
24. (New) The method of claim 23, wherein the plurality of offset values is a predetermined number of the most recent offset values stored in the first buffer, and the correction value is the 
25. (New) The method of claim 21, wherein the first geometric sensor is positioned to scan the objects in a first scan zone, and the second geometric sensor is positioned to scan the objects in a second scan zone that is spaced apart from the first scan zone along the flow path.
26. (New) The method of claim 21, wherein the first geometric sensor and the second geometric sensor are positioned to scan the objects in a first scan zone.
27. (New) The method of claim 21, wherein the correction value is a correction value for the first geometric sensor, and wherein said one of the geometric sensors is the first geometric sensor, the method further including sending the correction value to the first geometric sensor.
28. (New) A computer-implemented method of monitoring the alignment of geometric sensors arranged to scan objects moving along a flow path, wherein the geometric sensors include a plurality of first geometric sensors and one or more second geometric sensors, the method 
29. (New) The method of claim 28, wherein determining the correction value includes determining an average of a plurality of offset values stored in a first buffer, and the plurality of offset values includes the first offset value and additional offset values, and wherein the additional offset values represent translational and/or rotational differences of additional sets of profile data obtained by the first geometric sensor for additional objects relative to additional reference sets of profile data obtained by the one or more second geometric sensors for the additional objects.
30. (New) The method of claim 29, wherein the plurality of offset values is a predetermined number of the most recent offset values stored in 
31. (New) The method of claim 28, wherein determining the plurality of offset values includes: aligning the first set of profile data to the reference set of profile data, aligning the first portions of profile data to the reference set of profile data, determining an offset of each of said first portions of profile data relative to the reference set of profile data based on the alignment, wherein each of the offsets includes an X-Y offset and/or a rotational offset, and storing the determined X-Y and/or rotational offsets in corresponding buffers as the offset values, such that each of the buffers includes the first offset value for a corresponding one of the first geometric sensors.
32. (New) The method of claim 28, wherein the one or more second geometric sensors is a plurality of second geometric sensors, and the reference set of profile data includes second portions of profile data collected by the respective second geometric sensors, and each of 
33. (New) The method of claim 32, wherein determining the correction values includes determining an average of at least some of the offset values stored in each of the buffers, and wherein the determined averages are the 
34. (New) The method of claim 33, wherein determining the correction values includes determining an average of a desired number of the most recent offset values stored in each of the buffers.
35. (New) The method of claim 28, wherein the first geometric sensors are positioned to scan the objects in a first scan zone and the one or more second geometric sensors is positioned to scan the objects in a second scan zone that is spaced apart from the first scan zone along the flow path.
36. (New) The method of claim 28, wherein the first geometric sensors and the one or more second geometric sensors are positioned to scan the objects in a first scan zone.
37. (New) The method of claim 28, further including sending the correction value to said one of the geometric sensors.
38. (New) The method of claim 28, wherein the objects are pieces of wood.



1. A method of automatically offsetting geometric sensor misalignment in a scanning system configured to scan workpieces along a workpiece processing line, the method comprising: receiving a first set of profile data obtained by one or more first geometric sensors of the scanning system, and a reference set of profile data obtained by one or more second geometric sensors of the scanning system, for a first workpiece, wherein the first set of profile data includes profile data for a first portion of the first workpiece and the reference set of profile 
2. The method of claim 1, wherein the one or more first geometric sensors is a single first geometric sensor, and the first one or more offset values is a first offset value, and wherein 
3. The method of claim 2, wherein generating the adjusted set of profile data includes determining a correction value based at least on the first offset value, and applying the one or more correction values to the second set of profile data to thereby generate the adjusted set of profile data. 
4. The method of claim 3, wherein determining the correction value includes determining an average of a plurality of offset values stored in the first buffer, and the plurality of offset values includes the first offset value. 



 6. The method of claim 3, wherein the single first geometric sensor is positioned to scan the workpieces in a first scan zone, and the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path. 

 7. The method of claim 3, wherein the single first geometric sensor and the one or more second geometric sensors are positioned to scan the workpieces in a first scan zone. 
  8. The method of claim 3, further including generating an alert based at least in part on the first offset value. 
 9. The method of claim 8, wherein generating the alert includes comparing the correction value 
10. The method of claim 1, wherein the one or more first geometric sensors is a plurality of first geometric sensors positioned to scan the workpieces in a first scan zone, each of said portions of the first set of profile data is a portion of profile data obtained by a corresponding one of the first geometric sensors, and the first one or more offset values is a plurality of first offset values, wherein determining the one or more first offset values includes aligning the first set of profile data to the reference set of profile data, aligning the portions of profile data to the reference set of profile data, determining an offset of each said portion of profile data relative to the reference set of profile data based on the 
11. The method of claim 10, wherein generating the adjusted set of profile data includes determining a plurality of correction values based at least on the first offset values, and applying the correction values to the second set of profile data to thereby generate the adjusted set of profile data. 
12. The method of claim 11, wherein determining the correction values includes determining an average of at least some of the offset values stored in each of the buffers, and wherein the determined averages are the correction values for the respective first geometric sensors. 

 13. The method of claim 12, wherein determining the correction values includes determining an average of a desired number of 
14. The method of claim 11, wherein the one or more second geometric sensors is positioned to scan the workpieces in a second scan zone that is spaced apart from the first scan zone along a flow path. 
  
 15. The method of claim 11, wherein the one or more second geometric sensors is positioned to scan the workpieces in the first scan zone.

16. The method of claim 11, further including generating an alert based at least in part on one of the first offset values.

17. The method of claim 16, wherein generating the alert includes comparing the correction values to a threshold value, determining, based on the comparison, whether the correction value exceeds the threshold value, and in response to determining that the correction value exceeds the threshold value, sending a command to an output device to generate an alert message to 
 18. The method of claim 1, wherein the workpieces are pieces of wood. 
 19. The method of claim 1, wherein the workpieces are logs, the one or more first geometric sensors is a plurality of geometric sensors positioned to scan the logs in a first scan zone located near a log turner, and the one or more second geometric sensors is a plurality of geometric sensors positioned to scan the logs in a second scan zone located upstream of the first scan zone, the method further including: comparing the adjusted set of scan data to the reference set of scan data to determine a current position of the second workpiece, wherein the cutting or positioning device is the log turner, and the one or more control signals are configured to cause the log turner to reposition the second workpiece based at least on a difference between the current position and a desired position. 

.


Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
-Applicant's arguments filed on 03/10/2021, with respect to claims 21-39 have been fully considered. Claims 1-20 has been cancelled. Therefore, the 35 U.S.C. 101 rejection has been withdrawn. However, the new claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,545,784. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements. For example, the new claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-9 of U.S. Patent No. 10,545,784.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862